Title: From Benjamin Franklin to the Grand Lodge of Massachusetts, 28 November 1734
From: Franklin, Benjamin
To: Grand Lodge of Massachusetts


Philadelphia, Nov. 28, 1734
Right Worshipful Grand Master and Most Worthy and Dear Brethren,
We acknowledge your favor of the 23d of October past, and rejoice that the Grand Master (whom God bless) hath so happily recovered from his late indisposition: and we now, glass in hand, drink to the establishment of his health, and the prosperity of your whole Lodge.

We have seen in the Boston prints an article of news from London, importing that at a Grand Lodge held there in August last, Mr. Price’s deputation and power was extended over all America, which advice we hope is true, and we heartily congratulate him thereupon, and though this has not been as yet regularly signified to us by you, yet, giving credit thereto, we think it our duty to lay before your Lodge what we apprehend needful to be done for us, in order to promote and strengthen the interest of Masonry in this Province (which seems to want the sanction of some authority derived from home, to give the proceedings and determinations of our Lodge their due weight) to wit, a Deputation or Charter granted by the Right Worshipful Mr. Price, by virtue of his commission from Britain, confirming the Brethren of Pennsylvania in the privileges they at present enjoy of holding annually their Grand Lodge, choosing their Grand Master, Wardens and other officers, who may manage all affairs relating to the Brethren here with full power and authority, according to the customs and usages of Masons, the said Grand Master of Pennsylvania only yielding his chair, when the Grand Master of all America shall be in place. This, if it seem good and reasonable to you to grant, will not only be extremely agreeable to us, but will also, we are confident, conduce much to the welfare, establishment, and reputation of Masonry in these parts. We therefore submit it for your consideration, and, as we hope our request will be complied with, we desire that it may be done as soon as possible, and also accompanied with a copy of the R. W. Grand Master’s first Deputation, and of the instrument by which it appears to be enlarged as above-mentioned, witnessed by your Wardens, and signed by the Secretary; for which favors this Lodge doubt not of being able to behave as not to be thought ungrateful.
We are, Right Worshipful Grand Master and Most Worthy Brethren, Your Affectionate Brethren and obliged humble Servants,
Signed at the request of the Lodge,
B. Franklin, G.M.
 Addressed: To Mr. Henry Price At the Brazen Head Boston, N.E.